DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hsieh et al. (US 2018/0144214) and Ciller Ruiz et al. (US 2020/0234080); do not explicitly disclose the target images exhibiting a spatially varying degree of de-noising relative to the corresponding input images, the spatially varying degree of de-noising corresponding to locations of features represented in the target images, and apply the first image to the neural network to generate a second image, the second image having reduced noise relative the first image, and an amount that the noise is reduced varying in accordance with positions of features represented in the first image, thereby providing feature-aware de-noising of the first image, render the claims allowable over prior arts, as recited in claims 1 and 14, render the claims allowable over prior arts. 
The closest prior art fail to explicitly disclose circuitry configured to obtain a training dataset that includes pairs of input images and target images, the input images and the target images being reconstructed medical images from radiation data of a predefined anatomical region, the input images exhibiting greater noise than the target images, and the target images having spatially varying regularization based on features represented in the respective target images,  initialize a neural network to denoise an output from the neural network relative to an input applied to the neural network, and train the neural network to apply greater denoising to regions in the input image corresponding to the features in the target images having greater regularization, wherein the neural network includes weighting coefficients of connections .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        1/7/2021